DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2012/0037411) in view of Li (US 2004/0124511).
As for claims 1, 5 and 7, Hsu et al. disclose in Figs. 3A-3G and the related text an apparatus comprising: 
a substrate 33, wherein the substrate comprises: 
one or more dielectric layers 33 forming a substrate;  Application. No. 15/988,9582 Examiner: TRAN 
Docket No. O1.P113137MY-USArt Unit: 2811one or more first conductive contacts 240a/24a on a top (upper) surface of the substrate 33, 
one or more second conductive contacts 34b on a bottom (lower) surface of the substrate 33 opposite of the top surface (FIG. 3G);  
a plurality of discrete surface-mount device (SMD) capacitors 22 conductively coupled with one or more of the one or more first conductive contacts 240a/24a and the one or more second conductive contacts 34b (fig. 3G), the plurality of discrete SMD 
a substrate core 27 within the one or more dielectric layers 33, the plurality of discrete SMD capacitors 22 embedded within the substrate core 27 (fig. 3G), wherein a portion of the substrate core 27 is between individual ones of the plurality of discrete SMD capacitors 22 (fig. 3G), the substrate core 27 having a top surface co-planar with the top surface of the conductive terminal 220 of each of the plurality of discrete SMD capacitors 22 (fig. 3G);
an insulation material (portions of 33 that form between 22 and 27) between the substrate core 27 and individual ones of the plurality of discrete capacitors 22 (fig. 3G); and 
Hsu et al. do not disclose one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors.
Li teaches in Fig. 3A-3B and the related text one or more integrated circuit die 16 that couple to the first conductive contacts (connectors 28) and a system board 22/34 coupled with the substrate 32, the system board 22/34 further comprising a surface mount capacitor 20 conductively coupled with at least one of the plurality of capacitors 62/64.


Hsu et al. and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al. to include one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors as taught by Li, in order to operate the packaging device and to provide a stable signal or stable supply of power to the circuitry (¶0016-0018 of Li). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. and Li and further in view of Hayashi et al. (US 6,809,268).
As for claims 4 and 11, the combined device disclose substantially the entire claimed invention as applied in claims 1 and 7, except the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces. 
Hayashi et al. disclose the plurality of discrete capacitors 10 arranged with a longer (vertical) edge perpendicular to the top and bottom surfaces (fig. 5d).
Hayashi et al., Hsu et al and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Li and further in view of Ritter et al. (US 2015/0364254).
As for claims 6 and 12, the combined device discloses substantially the entire claimed invention, as applied in claim 1 and 7 except the plurality of discrete capacitor(s) comprises a 0402 package capacitor. 
Ritter et al. teach in ¶0093 a capacitor comprises a 0402 capacitor.  
Ritter et al., Hsu et al. and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 0402 package capacitors as taught by Ritter et al. in the combined device in order to achieve the desired size of the capacitor (Ritter et al. ¶[0093).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. and Li and further in view Kim et al. (2012/0063108).

Kim et al. disclose in Figs. 1-2 and the related text a substrate core 122a/122b comprises a metal (copper ¶0041).
Kim et al. and the combined device are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the substrate core comprises a metal as taught by Kim et al. in the combined device, in order provide known material (Kim et al. ¶0039).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2012/0037411) in view of Li (US 2004/0124511) and Guzek (US 2011/0156231).
As for claims 1, 5 and 7, Hsu et al. disclose in Figs. 3A-3G and the related text an apparatus comprising: an integrated circuit package comprises:
a substrate 33, wherein the substrate comprises: 
one or more dielectric layers 33 forming a substrate;  Application. No. 15/988,9582 Examiner: TRAN 
Docket No. O1.P113137MY-USArt Unit: 2811one or more first conductive contacts 240a/24a on a top (upper) surface of the substrate 33, 
one or more second conductive contacts 34b on a bottom (lower) surface of the substrate 33 opposite of the top surface (FIG. 3G);  

a substrate core 27 within the one or more dielectric layers 33, the plurality of discrete SMD capacitors 22 embedded within the substrate core 27 (fig. 3G), wherein a portion of the substrate core 27 is between individual ones of the plurality of discrete SMD capacitors 22 (fig. 3G), the substrate core 27 having a top surface co-planar with the top surface of the conductive terminal 220 of each of the plurality of discrete SMD capacitors 22;
an insulation material (portions of 33 that form between 22 and 27) between the substrate core 27 and individual ones of the plurality of discrete capacitors 22 (fig. 3G); and 
Hsu et al. do not disclose a system comprising: a display subsystem; a wireless communication interface; an integrated circuit package, the integrated circuit packaging comprising one or more integrated circuit die(s) and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors.
Guzek teaches in Fig. 2 and the related text a system comprising: a display subsystem 252; a wireless communication interface 250; and an integrated circuit package 126. 

Guzek, Hsu et al. and Li are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a system comprising: a display subsystem; a wireless communication interface; and an integrated circuit package, as taught by Guzek et al. in Hsu et al. in order to operate the device and to include one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors as taught by Li, in order to operate the packaging device and to provide a stable signal or stable supply of power to the circuitry (¶0016-0018 of Li). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Guzek et al., Li and further in view Kim et al. (2012/0063108).
As for claim 15, the combined device discloses substantially the entire claimed invention, as applied in claim 13, except the substrate core comprises a metal.

Kim et al. and the combined device are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the substrate core comprises a metal as taught by Kim et al. in the combined device, in order provide known material (Kim et al. ¶0039).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Li and Guzek et al. and further in view of Hayashi et al. (US 6,809,268).
As for claim 16, the combined device discloses substantially the entire claimed invention as applied in claim 13, except the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces. 
Hayashi et al. disclose the plurality of discrete capacitors 10 arranged with a longer (vertical) edge perpendicular to the top and bottom surfaces (fig. 5d).
Hayashi et al. and the combined device are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the plurality of discrete capacitors arranged with a longer . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu eta l. i in view of Guzek et al., Li and Ritter et al. (US 2015/0364254).
As for claim 18, the combined device discloses substantially the entire claimed invention, as applied in claim 13 except the plurality of discrete capacitor(s) comprises a 0402 package capacitor. 
Ritter et al. teach in ¶0093 a capacitor comprises a 0402 capacitor.  
Ritter et al., and the combined device are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 0402 package capacitors as taught by Ritter et al. in the combined device in order to achieve the desired size of the capacitor (¶[0093 of Ritter et al.).

Response to Arguments
Applicant's response filed on 01/14/2021 is acknowledged and is answered as follows. 
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811